EXHIBIT 10.1


July 29, 2011


Brian Lawrence
Chief Executive Officer and Senior Vice President
Winland Electronics, Inc.


Re:           Retention Letter Agreement


Dear Mr. Lawrence:


As we have discussed, you signed a Stay Bonus Letter Agreement previously with
Winland Electronics, Inc. (the “Company”) whereby your compensation was set
until June 30, 2011.


As you know, the Company would like you to remain employed and in order to do
so, the Company’s Board of Directors (the “Board”) has put together this
Retention Letter Agreement (“Retention Agreement”) which sets forth your salary
for the remainder of 2011 and the terms of a Bonus Program.


Annual Salary.  Retroactive to July 1, 2011, your annual salary will be
$115,000.  This salary will be paid to you pursuant to the Company’s normal
payroll schedule and is before all taxes and deductions have been applied.  Your
benefits will remain that they were prior to July 1, 2011.


Bonus Program.  In addition to your annual salary, you are also eligible to
participate in a Bonus Program.  The Board has reserved $25,000 for this Bonus
Program that will run until December 31, 2011.  Pursuant to this Bonus Program
you will be eligible to receive up to $25,000 (the “Bonus Pool”) if certain
major business objectives are achieved by both you and the Company.  The major
business objectives and the percentages of the Bonus Pool associated with
obtaining the major business objective are set forth below.


 
1.
If the Company is able enter into a new supply agreement for its products by
December 31, 2011, you will be entitled to receive 25% of the Bonus Pool;



 
2.
If the Company completes the launch of its new EA800-ip product at the ASIS
International Show in Orlando, Florida on September 19 through September 21,
2011, you will be entitled to receive 25% of the Bonus Pool;



 
3.
If the Company has sales that meet or exceed the sales that you have projected
in the July 15, 2011 projections that you have supplied to the Board for the
period ending December 31, 2011, you will be entitled to receive 20% of the
Bonus Pool;



 
4.
If the Company’s EBITDA (earnings before interest, taxes, depreciation and
amortization) number for the period ending December 31, 2011 meets or exceeds
the EBITDA number that you have projected in the July 15, 2011 projections that
you have supplied to the Board, you will be entitled to receive 15% of the Bonus
Pool; and



 
5.
If the Company is able to increase the price of its products pursuant the
suggestions set forth in your memorandum to Rick Speckmann dated July 8, 2011,
by December 31, 2011, you will be entitled to receive 15% of the Bonus Pool.



Payment of Bonus Pool.  The determination of whether payments of the Bonus Pool
pursuant to the Bonus Program are due will be made by the Board.  If there is
disagreement between you and the Board as to whether a certain goal has been
accomplished, you and the Board will meet to negotiate the issue.  Any and all
payments of the Bonus Pool due pursuant to the goals set forth above will be
made when you, as the Company’s Chief Financial Officer, file the Company’s Form
10-K for the year ended December 31, 2011.


Annual Salary and Bonus Program for 2012.  Your annual salary and a Bonus
Program for 2012 will be put in place by the Board when the budget for 2012 is
approved by the Board on or about December 1, 2011.


Brian, we are pleased to make this offer available to you and look forward to
your help at a critical time for the Company.  Please do not hesitate to contact
me if you have any questions.


By signing below, both you and the Company are hereby acknowledging that the
parties have read, had the ability to ask questions of the other party,
understand and fully accept all of the terms and conditions set forth in this
Retention Agreement.


Sincerely,


/s/  Thomas J. Goodmanson
Thomas J. Goodmanson
Chairman of the Board of Directors


 
AGREED AND ACCEPTED BY:
/s/  Brian D. Lawrence
Brian Lawrence